DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission has been entered.
Allowable Subject Matter
	Claim 1 would be allowable if “material supply part” in line 4 was replaced with --powder supply part-- or --powder material supply part--. This is supported by [0036] of the specification as published.
	This change would distinguish the claim from the cited prior art, which uses a material supply part to supply an extrudate, but does not supply a powder as in the proposed amendment in light of the specification. 
Response to Arguments
	Applicant's arguments have been fully considered.
	Issue:	 Limitations regarding the rod/limit switch were rejected as being obvious in view of Wyatt 
Applicant argues that the Wyatt tab 720 (the rod) is not moved together with the table vertically and is provided perpendicular to the table.
	Examiner does not find this persuasive because the rejection did not depend on Wyatt teaching a rod that moves vertically with the table. Rather, the rejection proposed adapting Wyatt’s rod/limit switch configuration for rotating tables to vertically moving tables, such as in the combination to arrive at the claimed invention.
	In particular, Wyatt teaches that it is useful to attach a rod (720) to a table so that when the table moves, a limit switch (710) can be used to track the movement of the table. It is the concept of using a rod and limit switch to track the motion of the table (e.g., improve accuracy and verify a home/zero position [Wyattt at P0042-P0049]) that meets the claim rod/limit switch limitations when combined with the primary reference, which moves the table in a vertical direction perpendicular to a surface of the table. 
If a rod was attached to the table of the combination in the same manner as taught by Wyatt then it would be perpendicular to at least a surface of the table.
Applicant argues that the limit switch 710 is always attached to the actuator tab 720 (the rod).
Examiner does not find this persuasive. Wyatt does not disclose this. Wyatt teaches that “endstop actuator tab 720 attached to rotary build bed 110” can be used to trigger the limit switch (P0050, Fig 7). If the limit switch and end stop were attached, then the device would be unable to function since the bed would be unable to move.
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 and 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Linthicum (US 20150321419 A1) in view of Wired1 (NPL 2012) in view of LaBossiere (US 20070003656 A1) and further in view of Sasao (US 20070127967 A1) and further in view of Wyatt (US 20150273768 A1)

In reference to claim 1-2, Linthicum discloses a three-dimensional shaping apparatus (“3-D printer” [Abstract]) characterized by comprising:
a support frame (See Fig 2 in view of Fig 3, annotated portions shown below);
a material supply part supported by the support frame (See Fig 2 in view of Fig 3, annotated portions shown below); and

    PNG
    media_image1.png
    595
    982
    media_image1.png
    Greyscale

a shaped article placing part which is supported by the support frame and on which a material supplied from the material supply part is placed (See Fig 2 in view of Fig 3, annotated portions shown above), wherein
the shaped article placing part includes:
a table on an upper surface of which a shaped article is placed (See Fig 20, shown below. And see Fig 26-27 regarding shaped article placement);
a plurality of drive parts that drives the table (“leveling system 180 includes at least three screw type adjusters 182 having the ability to adjust the vertical height at three locations. Adjustment of the screw type adjusters 182 … via motors or actuators” [P0085] and see Fig 20, below);
wherein the table has a unitary structure driven by the plurality of drive parts (See Fig 20, shown below. And see Fig 26-27 regarding shaped article placement); and, 


    PNG
    media_image2.png
    546
    604
    media_image2.png
    Greyscale

wherein the apparatus includes a single table (See Fig 2, which shows exactly one table), and
Linthicum discloses the drive parts can be motorized and teaches motor control (“motion is numerically controlled via computer and controller” [P0089] and see Fig 31-32), however, Linthicum does not specifically teach (a) that the table extend over the drive parts, (b) a measurement part that measures the position of the table; and (c) that 
In the same field of endeavor or reasonably pertinent to the particular problem faced by the inventor, drive parts for bed leveling in a three-dimensional shaping apparatus, Wired1 teaches that to “maximise the print area” the table can extend over the drive parts (See Figure below)

    PNG
    media_image3.png
    811
    1089
    media_image3.png
    Greyscale

The combination would be achievable by shaping the table to extend over the drive parts and connecting the drive parts to the table each using a countersunk machine screw and a nut as suggested by Wired1 (see figure above) to increase the usable print area. There is no reason why extending the table would cause the table to fail to function as intended. Thus, the combination would have a reasonable expectation of success.
Therefore, it would have been obvious to one of ordinary skill in the art with a reasonable expectation of success before the effective filing date of the claimed invention to extend the table over the drive parts.

The combination does not teach that (b) a measurement part that measures the position of the table; and (c) that a controller that controls the drive part on the basis of a measurement value from the measurement part, as claimed..
 In the same field of endeavor or reasonably pertinent to the particular problem faced by the inventor, drive parts with motors in a three-dimensional shaping apparatus, LaBossiere teaches that “those of skill in the art will recognize that alternative motors could also be used, such as a motor incorporating a rotary encoder” (P0039). An encoder is a measurement part. If the drive part is measured then the table is measured.
The combination would be achievable by integrating a motor incorporating a rotary encoder in to the drive part, which Linthicum suggests should be motorized (P0085). There is no reason why encoding the motor would cause the motor to fail to function as intended. Thus, the combination would have a reasonable expectation of success.
Therefore, it would have been obvious to one of ordinary skill in the art with a reasonable expectation of success before the effective filing date of the claimed invention to use a motor incorporating a rotary encoder, which is a measurement part that measures the position of the table.

The combination does not explicitly state that the data produced by the measurement part that measures the position of the table (i.e., motor encoder) is used by a controller that controls the drive part on the basis of a measurement value from the measurement part.
In the same field of endeavor or reasonably pertinent to the particular problem faced by the inventor, drive parts with motors in a printer, Sasao teaches that by using the feedback from a motor encoder that the positon of the motor can be verified and corrected for as needed (i.e., feedback control), which serves to improve the accuracy of the printer (“the memory 8 stores … the actual stop position and the target stop position of the carrier 41, the controller 7 calculates each difference … detected by the encoder 50, and then controls the carrier drive motor 42… accuracy of the actual stop position of the carrier 41 can be enhanced” [P0029]).
The combination would be achievable by connecting the encoder to the microcontroller and/or controller (see Linthicum schematic at Fig 31-32) and configuring said microcontroller and/or controller to compare the desired positon with the measured positon and make corrections. There is no reason why applying feedback control to improve the accuracy of the motor would render the motor, or any other part of the 
Therefore, it would have been obvious to one of ordinary skill in the art with a reasonable expectation of success before the effective filing date of the claimed invention to configure the motor encoder to previously input thereto a moving amount of a table; and the apparatus to further comprise a memory that stores the moving amount input thereto from the motor encoder; and; and the controller to be further configure to move the table by the moving amount stored in the memory and independently control the first and second drive parts and thereby arrive at the claimed invention.
A person having ordinary skill in the art would have been specifically motivated to use feedback from the motor encoder to increase the accuracy of the motor control as suggested by Sasao in order to apply a known technique to a known device (method, or product) ready for improvement to yield predictable results; and/or apply a teaching, suggestion, or motivation that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.
The combination does not disclose a limit switch put in contact with a rod moved together with the table when the rod reaches a predetermined position.
In the same field of endeavor or reasonably pertinent to the particular problem faced by the inventor, control of motion in three-dimensional shaping apparatus, Wyatt discloses that it is beneficial to provide limit switch to encoded movers in order to “the fidelity and accuracy of prints/cuts using an improved calibration process” (P0044, and see P0042-P0049) by setting a using a limit switch to set the zero position (See Fig 6). Wyatt further teaches that “endstop actuator tab 720 attached to rotary build bed 110” 
Wyatt discloses limit switches in the context of a rotating build bed. The build bed of the combination does not rotate, but moves vertically. Thus, the combination would be achievable by integrating the Wyatt endstop actuator tab (i.e., rod) and limit switch to detect the travel of the build bed in the combination (i.e., vertical travel). There is no reason why addition of a rod and limit switch would cause the apparatus to fail. Thus, the combination would have a reasonable expectation of success.
In particular, Wyatt teaches that it is useful to attach a rod (720) to a table so that when the table moves, a limit switch (710) can be used to track the movement of the table. It is the concept of using a rod and limit switch to track the motion of the table (e.g., improve accuracy and verify a home/zero position [Wyattt at P0042-P0049]) that meets the claim rod/limit switch limitations when combined with the primary reference, which moves the table in a vertical direction perpendicular to a surface of the table.
If a rod was attached to the table of the combination in the same manner as taught by Wyatt then it would be perpendicular to at least a surface of the table.
Therefore, it would have been obvious to one of ordinary skill in the art with a reasonable expectation of success before the effective filing date of the claimed invention to configure the apparatus such that a limit switch put in contact with a rod moved together with the table when the rod reaches a predetermined position and wherein the limit switch is not in contact with the rod when the road does not reach to the predetermined position.

	In reference to claim 3, the combination discloses the apparatus as in claim 1.
	The combination further discloses that state signals of the plurality of drive parts are fed back to the controller (Sasao teaches that by using the feedback from a motor encoder that the positon of the motor can be verified and corrected for as needed (i.e., feedback control), which serves to improve the accuracy of the printer (“the memory 8 stores … the actual stop position and the target stop position of the carrier 41, the controller 7 calculates each difference … detected by the encoder 50, and then controls the carrier drive motor 42… accuracy of the actual stop position of the carrier 41 can be enhanced” [P0029]).)
In reference to claim 5, the combination discloses the apparatus as in claim 1.
The combination further discloses that the shaped article placing part further includes a transmission part having first and second transmission parts that transmit drive forces supplied from the respective first and second drive parts to the table (See figure in Wired1, which, as discussed in the rejection of claim 1, shows the drive part connects to the table when it extends over the drive part using a countersunk screw and nut. Each of these can be considered transmission parts that transmit force because they are in between the drive part (i.e., lead screw) and table (i.e., build bed).
In reference to claim 6, the combination discloses the apparatus as in claim 5.
	The combination further discloses that the first and second measurement parts are disposed so as to correspond to the positions of the first and second transmission parts that support the table (LaBossiere teaches that “those of skill in the art will recognize that alternative motors could also be used, such as a motor incorporating a rotary encoder” (P0039), if each motor is encoded and each motor transmits force, then each measurement parts are disposed so as to correspond to the positions of the first and second transmission parts that support the table).
In reference to claim 7, the combination discloses the apparatus as in claim 6.
Linthicum shows three drive parts arranged inside of a rectangle shape, but does not show four drive parts.

    PNG
    media_image2.png
    546
    604
    media_image2.png
    Greyscale

The combination discloses the claimed invention except for the duplication of drive parts. It would have been obvious to one having ordinary skill in the art at the time 
Therefore, it would have been obvious to one of ordinary skill in the art with a reasonable expectation of success before the effective filing date of the claimed invention to configure the apparatus such that the plurality of drive parts includes the first drive part, the second drive part, a third drive part and a fourth drive part arranged in a rectangular shape, the transmission part includes first to fourth transmission parts that transmit drive forces supplied from the respective first to fourth drive parts to the table, and the controller can independently control the first to fourth drive parts.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

    PNG
    media_image4.png
    942
    2000
    media_image4.png
    Greyscale

If the Andynet bed leveling system (see rejection of 01/22/2020 and show above) was combined with the newly discovered prior art of Skubic (“As the platen 106 approaches the end of the gantry 108, the contact arm contacts limit switch 3006” [P0066 of US 20170120522 A1]) the disputed claim limitations would also be met and the claim would be rejected.	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS R KRASNOW whose telephone number is (571)270-1154.  The examiner can normally be reached on M-R: 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Zhao can be reached on 571-270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/NICHOLAS R KRASNOW/Examiner, Art Unit 1744